DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



This office action is vacating the office action dated May 17, 2021. The time period for reply to the office action will be restarted to run from the mailing date of the letter informing applicant of the returned action.




Claim Objections
Claim 35 is objected to because of the following informalities:  The word “data9” on line 14 should be “data”.  Appropriate correction is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 21-25 and 27-34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skyrm et al. (US 2008/0168154 A1) in view of Castle et al. (US 2009/0070407 A1).
As to claim 21 Skyrm discloses a video communication system [100 on FIG. 1] comprising: 
a housing [103 on FIG. 1] configured to be carried by a user [Mobile devices 102-104 may include virtually any portable computing device (carried by a user) capable of receiving and sending a message over a network. paragraph 0028]; 
an input device [Client application] integrated with the housing and configured to receive identification information associated with a user [Mobile devices 102-104 also may include at least one other client application that is configured to receive content from another computing device. The client application may include a capability to provide and receive textual content, multimedia information, and the like. The client application may further provide information that identifies itself, paragraph 0030]; and 
a message-recording device [Video interface 259 on FIG. 2] integrated with the housing and configured to capture media data [Video interface 259 is arranged to capture video images, such as a still photo, a video segment, an infrared video, or the like. paragraph  0051]; 
wherein the video communication system is configured to: associate the captured media data with the identification information associated with the user [MIM 355 may receive shared multimedia information or a shared identifier associated with the shared multimedia information over network interface 310. MIM 355 may use Multimedia Information Store (MIS) 352 to 
wherein the message-recording device comprises a mobile telecommunication device [Video interface 259 is arranged to capture video images, such as a still photo, a video segment, an infrared video, included on mobile device 200. paragraph  0051].
Skyrm fails to disclose transmit, to a device connected to a communication network.
However, Castle teaches transmit, to a device connected to a communication network, the captured media data to enable access of the captured media data via the communication network for a predetermined limited length of time [In one embodiment, the module 500 receives a time delay for the metadata tag and the length of time for the portion of the program to be associated with the metadata tag from the user. paragraph 0059].
Skyrm and Castle are analogous because they are all directed to sharing communications and high speed distribution of digital system. One of ordinary skill in the art at the time of the invention would have found obvious using the delay for the metadata as taught by Castle in Skyrm’s multimedia information for the obvious purpose of the benefit of enforcing digital rights of the content provider, by combining prior art elements according to known methods to yield predictable results. 

As to claim 22, Skyrm discloses the video communication system of claim 21, wherein the housing is portable such that it is light enough, rugged enough, and free enough of encumbering external connections [102-104 on FIG. 1].  

 paragraph  0051].

As to claim 24, Skyrm discloses the video communication system of claim 21, wherein the mobile telecommunication device comprises a cell phone [Mobile device 200 may optionally communicate with a base station (not shown), or directly with another computing device. paragraph 0049]. 
 
As to claim 25, Skyrm discloses the video communication system of claim 21, wherein the mobile telecommunication device is configured to receive input relating to a selection of an image to be combined with the media data [Keypad 256 may also include command buttons that are associated with selecting and sending images. paragraph 0052]. 

As to claim 27, Skyrm discloses the video communication system of claim 21, wherein the mobile telecommunication device comprises at least one of a personal digital assistant or tablet computer [Personal Digital Assistants (PDAs), handheld computers, laptop computers, wearable computers, tablet computers, integrated devices combining one or more of the preceding devices, and the like. paragraph 0028]. 

As to claim 28, Skyrm discloses the video communication system of claim 21, wherein the mobile telecommunication device is removably integrated with the housing [FIG. 2 shows 

As to claim 29, Skyrm discloses the video communication system of claim 21, wherein the mobile telecommunication device comprises the input device [A keypad 256, an illuminator 258, an input/output interface 260, a haptic interface 262, and an optional global positioning systems (GPS) receiver 264. paragraph 0048]. 

As to claim 30, Skyrm discloses the video communication system of claim 21, further comprising a display integrated with the housing [Display 254 may also include a touch sensitive screen arranged to receive input from an object such as a stylus or a digit from a human hand. paragraph 0050].

As to claim 31, Skyrm discloses the video communication system of claim 30, wherein the mobile telecommunication device comprises the display [Display 254 may also include a touch sensitive screen arranged to receive input from an object such as a stylus or a digit from a human hand. paragraph 0050]. 

As to claim 32, Skyrm discloses the video communication system of claim 30, wherein the display renders information associated with at least one of the received identification information or the captured media data [Display 254 may also include a touch sensitive screen 

As to claim 33, Skyrm discloses the video communication system of claim 21, wherein the user input comprises a user identity associated with a user who is the subject of the media data [In one embodiment, mobile devices 102-104 may uniquely identify themselves through any of a variety of mechanisms, including a phone number, Mobile Identification Number (MIN). paragraph 0030]. 

As to claim 34, Skyrm discloses the video communication system of claim 33, wherein the user identity comprises a social networking website account identity [Mobile devices 102-104 may also be configured to communicate a message, such as through Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC). paragraph 0031]. 

Claims 35-36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Snibbe et al. (US 2010/0122174 A1) in view of Castle.
As to claim 35, Snibbe discloses a media message communication system [14 on FIG. 1] comprising: 
a portable kiosk [Kiosk system 22 on FIG. 1] configured to communicate with a network [Internet 34 on FIG. 1], the kiosk comprising: 
a housing [24 on FIG. 1]; 

a user interface for receiving identification data related to the media message [Interactive system 16 includes a computer system 18 in communication with sensors (e.g., a camera, a microphone, a tactile sensor, a heat sensor, a motion sensor, or any other device capable of sensing a user's physical or virtual interaction with displayed media content) and/or data readers (e.g., bar code, magnetic card, biometric identification, and/or radio frequency identification (RFID) readers) 20. paragraph 0029]; and 
wherein the message-recording device and user interface are integrated within the housing [As shown in FIG. 1, interactive system 16 and kiosk system 22 (also referred to herein as kiosk) are located at interactive system location 14. paragraph 0029]; and 
a database [Database 26 on FIG. 1] connected to the network and configured to: receive the media message and the identification data from the portable kiosk [The user's interactions with the selected media content is recorded using camera/sensors 20 and stored in database 26 as interactive media content (also referred to herein as interactive media), paragraph 0030]; and
{9563511: }4manage access to the media message by a remote access point [Router 42 on FIG. 1] for a predetermined limited length of time based on information associated with a request to access the media message [The user can also enter his or her email address using the kiosk. At 62, if the interactive media is not selected for sharing, then the process can be terminated, and, for . paragraph 0031].
Snibbe fails to disclose the database is further configured to associate the media message with a user identity. 
However, Castle teaches wherein the database is further configured to associate the media message with a user identity on a social networking website based on the identification data [In one embodiment, the module 500 receives a time delay for the metadata tag and the length of time for the portion of the program to be associated with the metadata tag from the user. paragraph 0059]. 
Snibbe and Castle are analogous because they are all directed to sharing communications and high speed distribution of digital system. One of ordinary skill in the art at the time of the invention would have found obvious using the user identification on the metadata as taught by Castle in Snibbe’s multimedia/video information for the obvious purpose of the benefit of enforcing digital rights of the content provider, by combining prior art elements according to known methods to yield predictable results.

As to claim 36, Snibbe discloses the media message communication system of claim 35, wherein the housing is light enough, rugged enough, and free enough of encumbering external connections to be carried by a user [Kiosk system 22 includes a computer 24, which provides access to database 26 and allows a user to browse and select his or her physical experience from interactive system 16. paragraph 0030]. 

 paragraph 0030]. 

As to claim 39, Snibbe discloses a portable kiosk system [14 on FIG. 1] comprising: 
a mobile telecommunication device [16 on FIG. 1] comprising an input device [18 on FIG. 1] and a message recording device [Camera 20 on FIG. 1], and integrated within the portable kiosk, wherein the input device is configured to receive identification information associated with a user [paragraph 0029], and 
wherein the message-recording device is configured to capture media data; wherein the portable kiosk component is configured to: {9563511: }5associate the captured media data with the identification information associated with the user [paragraph 0030].
Snibbe fails to disclose transmit, to a device connected to a communication network. 
However, Castle teaches transmit, to a device connected to a communication network, the captured media data to enable access of the captured media data via the communication networks for a predetermined limited length of time [In one embodiment, the module 500 receives a time delay for the metadata tag and the length of time for the portion of the program to be associated with the metadata tag from the user. paragraph 0059]. 
 and Castle are analogous because they are all directed to sharing communications and high speed distribution of digital system. One of ordinary skill in the art at the time of the invention would have found obvious using the delay for the metadata as taught by Castle in Snibbe’s multimedia/video information for the obvious purpose of the benefit of enforcing digital rights of the content provider, by combining prior art elements according to known methods to yield predictable results.

As to claim 40, Snibbe fails to disclose a database connected to the communication network.
However, Castle teaches a database connected to the communication network configured to publish the media message to a social media network for the predetermined limited length of time [In one embodiment, the module 500 receives a time delay for the metadata tag and the length of time for the portion of the program to be associated with the metadata tag from the user. paragraph 0059].









Double Patenting
The applicant argued that, the office issued an Ex Parte Reexamination Certificate for the '8,619,115’ Patent stemming from Reexamination Request No. 90/014,030 inciating claims 1-20 are cancelled. As such, applicant respectfully submits that no double patenting issue exists due to the cancelation of claims 1-20 of the 115 Patent and that there is no need for a terminal disclaimer for the instant application.
Therefore the examiner removed the double patenting rejection of record.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
August 4, 2021